Citation Nr: 1038332	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1956 to January 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case in November 
2006, the Veteran submitted additional evidence in support of his 
claim and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks an initial compensable rating for a bilateral 
hearing loss disability.

Since the Veteran was last examined by VA in November 2005,
the Veteran has submitted a private audiological evaluation, 
conducted in 2009, that provides a graph of audiometric testing, 
but the numerical values are not provided.  The Board may not 
interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Board may not interpret graphical representations of 
audiometric data).

As the evidence of record is insufficient to decide the claim in 
light of the additional evidence, further development under the 
duty to assist is needed. 




According, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological 
examination to determine the current level 
of impairment of the bilateral hearing 
loss disability.  

2.  After the above development, 
adjudicate the claim.   If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112.



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


